ALLOWANCE

Response to Amendment
Applicant's amendment filed on 06/27/2022 has been entered.  Claims 1 and 21 have been amended.  Claims 18-20 and 22 have been cancelled.  Claims 1-8, 10, 12-17, and 21 are still pending in this application, with claims 1 being independent.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Colin wright (Reg. No. 62,900) on 07/25/2022.
The application has been amended as follows:
1. (Currently Amended) An illuminated acoustic ceiling system, comprising: 
a ceiling support structure; and 

an acoustic substrate including an upper face and a lower face; 
an air permeable layer including a sheet of fabric stretched across a frame, wherein the air permeable layer is disposed under the lower face of the acoustic substrate and spaced from the acoustic substrate; 
a second air permeable layer including a sheet of fabric stretched across the frame, wherein the second air permeable layer is spaced from the air permeable layer and is disposed between the acoustic substrate and the air permeable layer; and 
a light source supported by the acoustic substrate and configured to emit light through the air permeable layer, 
wherein the air permeable layer and the second air permeable layer are formed of the same material;
the illuminated acoustic ceiling element secured to the ceiling support structure, 
wherein the ceiling support structure includes a first ceiling grid, and wherein the air permeable layer is supported by the first ceiling grid, 
wherein the ceiling support structure includes a second ceiling grid, and wherein the acoustic substrate is supported by the second ceiling grid.
21. (Cancelled)

Allowable Subject Matter
Claims 1-8, 10, 12-17 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest an illuminated acoustic ceiling system with, a ceiling support structure, an acoustic substrate with upper and lower faces, an air permeable layer with a sheet of fabric across a frame, the permeable layer disposed under the lower face of the acoustic substrate and spaced from the acoustic substrate, a second air permeable layer including a fabric stretched across the frame and spaced from the air permeable layer and between the acoustic substrate and the air permeable layer, a light source supported by the acoustic substrate and configured to emit light though the air permeable layer, wherein the air permeable layer and the second air permeable layer are formed of the same material, the illuminated ceiling element secured to the ceiling support such that the air permeable layer is supported by a first ceiling grid and the acoustic substrate is supported by a second ceiling grid as specifically called for the claimed combinations.
The closest prior art, Van Delden (US 2021/0025567) teaches several limitations and their specifics as rejected in the office action on 02/15/2022.
However Van Delden fail to disclose a ceiling support structure with the ceiling support stures including a first ceiling fridm and wherein the air permeable layer is supported by the first ceiling grid, the ceiling support structure including a second ceiling grid, and wherein the acoustic substrate is supported by the second ceiling grid as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Andreas reference in the manner required by the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T EIDE/Examiner, Art Unit 2875